Case 1:18-cr-00457-JGK Document 133 Filed 06/29/21 Page 1of1

 

EPSTEIN & WELL LLC
ATTORNEYS AT LAW (212) 732-4888
225 Broadway LLOYD EPSTEIN
New York, NY 10007 Jupiru H. WEIL
June 29, 2021
Via ECF

Hon, John G. Koeltl

United States District Court
500 Pear! Street

New York, NY 10007

Re: United States v. Marites Menor
Dkt. No. 18-Cr-457 (JGK)
Request for Modification of Travel Conditions

Dear Judge Koeltl:

Ms. Menor was sentenced by you on June 23, 202] to time served and three years of supervised
relief. This ietter is to request that the travel conditions on Ms. Menor’s supervision allow her to travel
to the District of New Jersey as well as to the Southern and Eastern Districts of New York, where she
has family. She would like to spend the 4" and 5" of July with the rest of her family while they visit
an aunt, Olivia Cebrian, who resides at 16 Clarke Street, Jersey City, New Jersey.

By letter endorsement at Docket No. 36, the Court permitted Ms. Menor to travel to New Jersey
while under pre-trial supervision, upon condition that she provide advance notification to Pretrial
Services of any such trip. We ask that the Court similarly allow her to travel to New Jersey while under
post conviction supervision. She would be able to participate in family visits more freely if this
modification were made,

I have conferred with the government, which has not objection to the granting of this request.
Please feel free to have your Chambers contact me if you have any questions.

 

 

 

 

 

 

 

 

Sincerely,
Judith H, Weil USDS SDNY
swipe Judith Weil DOCUMENT
ELECTRONICALLY FILED
cc. AUSA Aline Flodr Flodr, Aline DOC #: _
AUSA Nicholas Chiuchiolo . 16/20/7282
(Via ECE) DATE FILED: ( / 30/20 2)
Probation Officer Jana Neiman, jana_nieman@nysp.uscourts.gov
Ms. Marites Menor
APPLICATION GRANTED
SO ORDERED

John G. Koeltl, U.S.D.J,

 
